DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13 are currently pending. Claims 1-8 and 11-13 have been amended. Applicant has amended the claims to overcome some of the 35 U.S.C. 112(b) rejections previously mentioned in the Non-Final Office Action mailed on 14 October 2020.
Claim Objections
Claims 1, 12, and 13 are objected to because of the following informalities:  “read sensor values” in line 6 of claim 1, line 5 of claim 12, and line 6 of claim 13 should read “sensor values.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-6 and 9-11 are further rejected due to their dependency to claim 1.
Claim 1 recites that the time period is of a predetermined length in line 9. However, lines 9-15 mention that the time period ends at least one of the first timing, second timing, and third timing. If the 
Claim 1 recites the limitation “a storage” in line 15. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a storage” is referring to “storage” mentioned in line 5. Examiner suggests amending the limitation to recite “the storage.”
The term "distinguishably" in claim 7 is a relative term which renders the claim indefinite. The term "distinguishably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what it means to draw a time band distinguishably. Clarification is requested.
Claim 12 recites that the time period is of a predetermined length in line 8. However, lines 9-14 mention that the time period ends at least one of the first timing, second timing, and third timing. If the time period ends based on at least one of these three timings, it is unclear how the time period could be predetermined clarification is requested.
Claim 12 recites the limitation “a storage” in line 14. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a storage” is referring to “storage” mentioned in line 4. Examiner suggests amending the limitation to recite “the storage.”
Claim 13 recites that the time period is of a predetermined length in line 9. However, lines 10-15 mention that the time period ends at least one of the first timing, second timing, and third timing. If the time period ends based on at least one of these three timings, it is unclear how the time period could be predetermined clarification is requested.
Claim 13 recites the limitation “a storage” in line 15. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a storage” is referring to “storage” mentioned in line 5. Examiner suggests amending the limitation to recite “the storage.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 rejected under 35 U.S.C. 101 because claim 12 recites a sensor display method executed by a processor. The method is drawn to the abstract idea of reading sensor values acquired by a sensor, specifying sensor values from among the sensor values and controlling a display device to display the sensor values or calculated values. The abstract idea is grouped as a mental process of collecting data and displaying the collected data. Claim 12 recites using a processor to perform the recited steps. However, this is performing a mental process on a generic computer, which is identified as an abstract idea (see MPEP 2106.04(a)(2) III. C.). Furthermore, the use of the sensor to acquire the sensor values is an insignificant pre-solutional data gathering step performed for the abstract idea. The sensor is also a structural element that is recited at a high level generality. The display device is also a structural element that is recited at a high level of generality and is used to perform insignificant post-solutional data gathering activity. This judicial exception is not integrated into a practical application because there is no specific structure to perform the abstract idea. Furthermore, the mental process is also performed on a generic computer. The claim does not include additional elements that amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of specifying sensor values from among the sensor values and controlling a display 
Claims 1-11 are rejected under 35 U.S.C. 101 because claim 1 recites an information processing device used to perform the abstract idea. Claim 1 recites using a processing device to perform the recited steps. However, this is performing a mental process on a generic computer, which is identified as an abstract idea (see MPEP 2106.04(a)(2) III. C.). Furthermore, the use of the sensor to acquire the sensor values is an insignificant pre-solutional data gathering step performed for the abstract idea. The sensor is also a structural element that is recited at a high level generality. The display device is also a structural element that is recited at a high level of generality and is used to perform insignificant post-solutional data gathering activity. The memory is also a generic computer component. This judicial exception is not integrated into a practical application because there is no specific structure to perform the abstract idea. Furthermore, the mental process is also performed on a generic computer. The claim does not include additional elements that amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of specifying sensor values from among the sensor values controlling a display device to display the sensor values or calculated values. As such, the claimed elements do no amount to significantly more than the abstract idea.
The dependent claims also do not add anything “significantly more” to the abstract idea. Claim 2 merely defines the sensor values or the calculated values and further recites additional steps of the mental process that the processor performs, which is considered a generic computer performing a mental process. Claims 3-6 recite the processor displaying the first graph or drawing an image, which is also considered as a generic computer performing a mental process. Claims 7-10 also recite additional 
Claim 13 is rejected under 35 U.S.C. 101 because claim 13 recites a non-transitory computer-readable recording medium storing therein a sensor display program that causes a computer to execute a process used to perform the abstract idea. Claim 13 recites using a computer to perform the recited steps. However, this is performing a mental process on a generic computer, which is identified as an abstract idea (see MPEP 2106.04(a)(2) III. C.). Furthermore, the use of the sensor to acquire the sensor values is an insignificant pre-solutional data gathering step performed for the abstract idea. The sensor is also a structural element that is recited at a high level generality. The display device is also a structural element that is recited at a high level of generality and is used to perform insignificant post-solutional data gathering activity. This judicial exception is not integrated into a practical application because there is no specific structure to perform the abstract idea. Furthermore, the mental process is also performed on a generic computer. The claim does not include additional elements that amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of specifying sensor values from among the sensor values and controlling a display device to display the part of sensor values or calculated values. As such, the claimed elements do no amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen et al. ‘396 (US Pub No. 2013/0325396).
Regarding claim 1, Yuen et al. ‘396 teaches an information processing device (Fig. 2A monitoring device 114a and [0107]) comprising:
a memory (Fig. 2A memory device 256 and [0136]); and
a processor coupled to the memory (Fig. 2A processor 190 and [0136]) and configured to:
read via a read device, sensor values that are acquired by a sensor wearable on a user and stored in a storage used for the sensor, as time series data (Fig. 3A monitoring device 108A, position sensor 220 and [0145], [0149]); 
specify from among the read sensor values, sensor values that are acquired by the sensor at times including in a time period of a predetermined length ([0175]; The chronological data can be adjusted or set, indicating that the length of a time period is predetermined. The activity data will be measured during the time period.), wherein an end of the time period is at least one of a first timing when the sensor values stored in the storage are read ([0096]; “a wake-up time of the user on that day”), a second timing when a duty of the user is scheduled to start ([0017]; 9:00 am and [0096]; “a start time at which the user starts performing an activity”), and a third timing when the duty of the user is scheduled to end ([0017]; 11:55 am and [0096]; “an end time at which the user finishes performing an activity”), wherein a schedule of the duty of the user is read from the duty schedule data stored in a storage ([0017]; “…if the user/tracker is typically 
control a display device to display the specified sensor values or calculated values that are calculated based on the specified sensor values ([0178]), within the time period as time series data to the another user ([0120], [0472]).
Regarding claim 2, Yuen et al. ‘396 teaches wherein the specified sensor values or the calculated values that are time series data relate to states of activity of the user who wears the sensor (Abstract), and the processor is further configured to:
specify a sleep period during which the user sleeps based on the time series data (Figs. 6, 7 sleep time 23 and [0114], [0185], [0201], Fig. 7A and [0394]);
draw a first graph representing the states of activity and the sleep period within the time period (Fig. 7H and [0303]); and
control the display device to display the first graph ([0015]).
Regarding claim 9, Yuen et al. ‘396 teaches wherein the processor is further configured to: calculate a duration of a first period from a time point when the user awakes until the second timing ([0267], [0270]; The processor can combine amounts of time of one or more activities performed at a common locations over one or more periods of time to generate a combined amount of time, including the wake-up time of the user and a start time at which the user starts performing an activity, as mentioned in [0096].); and control the display device to display the duration of the first period (Fig. 7A combined amount of time 1385, 1386, 1387 and [0270]).
Regarding claim 10, Yuen et al. ‘396 teaches wherein the processor is further configured to: calculate a duration of a second period from a time point when the user awakes until the third timing ([0267], [0270]; The processor can combine amounts of time of one or more activities performed at a common locations over one or more periods of time to generate a combined amount of time, including the wake-up time of the user and an end time at which the user finishes performing an activity, as mentioned in [0096].); and control the display device to display the duration of the second period (Figs. 6, 7 display a time when the user wakes, at 6:20 AM, and when the third timing ends, at 7:10 AM ( Fig. 7A combined amount of time 1385, 1386, 1387 and [0270]).
Regarding claim 11, Yuen et al. ‘396 teaches wherein the predetermined length of the time period is set for 24 hours (Fig. 7J displays the sleep/awake time for 24 hours.).
Regarding claim 12, the sections of Yuen et al. ‘396 cited above disclose a sensor display method executed by a processor, the sensor display method comprising the recited steps.
Regarding claim 13, the sections of Yuen et al. ‘396 cited above disclose a non-transitory computer-readable recording medium storing therein a sensor display program that causes a computer to execute a process, the process comprising the recited steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. ‘396.
Regarding claims 3-6, Yuen et al. ‘396 teaches all of the elements of the current invention as mentioned above except for wherein the processor is further configured to: control the display device to display the first graph within the time period whose end is the second timing; to draw, when the end of the time period is the second timing, a graph representing a period from the first timing to the second timing on the first graph; to control the display device to display the first graph within the time period whose end is the third timing; and to draw, when the end of the time period is the third timing, a graph representing a period from the second timing to the third timing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try setting the display device to display the first graph within the time period whose end is the second timing; to draw, when the end of the time period is the second timing, a graph representing a period from the first timing to the second timing on the first graph; to control the display device to display the first graph within the time period whose end is the third timing; or to draw, when the end of the time period is the third timing, a graph representing a period from the second timing to the third timing as it would merely be choosing from a finite number of identified, predictable solutions (the first graph that ends in the second timing, the third timing, or another timing before or after the second or third timings and a time period from the first timing to the second timing, the second timing to the third timing, or the first timing to the third timing), which a reasonable expectation of success.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. ‘396 in view of Nagasaki et al. ‘830 (US Pub No. 2015/0130830 – previously cited).
Regarding claim 7, Yuen et al. ‘396 teaches all of the elements of the current invention as mentioned above except for wherein the processor is further configured to: specify a first time band in which the user has a light sleep and a second time band in which the user has a deep sleep in the sleep period, within the time period; and draw distinguishably the first time band and the second time band on the first graph.
 	Nagasaki et al. ‘830 teaches displaying a sleep meter M3 on a main screen of a display device. The sleep meter M3 indicates sleep time (an awakening time, a light sleep time, and a deep sleep time) of a user. The deep sleep time is rendered in a light blue color, the light sleep time is rendered in a deep blue color, and the awakening time is rendered in a purple color (Fig. 14 and [0245]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Yuen et al. ‘396 to include specifying a first time band in which the user has a light sleep and a second time band in which the user has a deep sleep in the sleep period, within the time period; and drawing distinguishably the first time band and the second time band on the first graph as Nagasaki et al. ‘830 teaches this will aid in identifying different sleep times by shadings and gradations ([0246]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. ‘396 in view of Ozaki et al. ‘722 (US Pub No. 2005/0107722 – previously cited).
Regarding claim 8, Yuen et al. ‘396 teaches all of the elements of the current invention as mentioned above except for wherein the processor is further configured to: draw a second graph representing body positions of the user in time series; and control the display device to display the second graph along a time axis that is same for the first graph.
Ozaki et al. ‘722 teaches living body information, such as respiration, body movement, and sleeping posture/position, is detected and displayed using a living body information detection means and a display control means. The posture and position of the sleep is, together with the living body information, displayed with intuitively understandable visuals (in figures and graphs) across the same period of time (Fig. 1 and [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Yuen et al. ‘396 to include drawing a second graph representing body positions of the user in time series; and controlling the display device to display the second graph along a time axis that is same for the first graph as Ozaki et al. ‘722 teaches this will aid in easily determining any abnormal conditions of the sleeper (Abstract, [0005]-[0008]).
Response to Arguments
Applicant argues that the recited features on Page 9 of Applicant’s Remarks are features that reflect an improvement in user condition display technology, which is a practical application. The Examiner respectfully disagrees, as the recited features are merely steps that are performed by a generic computer. Furthermore, because there is prior art that already teaches the claimed invention, the recited features are also not improvements to the technology. As such, the 35 U.S.C. 101 rejections have been maintained.
Applicant argues that Emori et al. ‘792 does not teach “an end of the time period is at least one of a first timing when the sensor values stored in the storage are read, a second timing when a duty of the user is scheduled to start, and a third timing when the duty of the user is scheduled to end.” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AURELIE H TU/               Examiner, Art Unit 3791

/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791